FILED

UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF CoLUMBIA APR “ 5 2013
Clerk, U.S. D\st_rict_¢21
U.S.C. §§841(a)(l) and (b)(l)(B)(iii). In addition to a $100.00 special assessment, the trial
court imposed the following special conditions:

0 drug testing
v vocational training.

The Defendant’s supervision began on April 10, 2009 and is scheduled to terminate on April 9,

2013.

By Memorandum to the undersigned and the trial court dated March 21, 2013, the
Probation Officer stated that on J u1y 23, 2012, the Probation Office filed a Violation Petition

alleging new criminal conduct based on the Defendant’s arrest in D.C. Superior Court. The

Probation Office now provides an update on the disposition of the pending charges in Superior
Court as well as Mr. Workman’s supervision compliance.

On March 13, 2013, Mr. Workman was tried and convicted in the District of Columbia
Superior Court for Failure to Obey, Assault on a Police Officer and Open Container of Alcohol.
He was continued on his personal bond pending sentencing which was scheduled for March 25 ,
20l3.

Hearing on Violation of Supervised Release

A hearing on the Defendant’s alleged violations of his supervised release was held by the
undersigned on March 26, 2013. At that hearing, Mr. Workman was represented by counsel.

The Probation Officer stated on the record that Mr. Workman had been charged in
Superior Court on three counts as noted above, and that the Superior Court sentenced him to six
months of probation plus a fine of $200.00. The Probation Officer further stated that it was her
recommendation that Mr. Workman’s supervised release should be extended by three months
with the effect that his termination of supervision would be July, 2013. The Probation Officer
additionally recommended that Mr. Workman perform 150 hours of community service as a
condition of his supervision. The Government concurred with the recommendation of the
Probation Officer and also recommended the additional condition of anger management therapy
because of Mr. Workman’s convictions for Assault on a Police Officer and Failure to Obey,
Through counsel, the Defendant agreed to the recommendations of the Probation Officer and the
Government. The Probation Officer, in her March 21, 2013 Memorandum, also noted that Mr.
Workman had satisfied his special conditions of DNA submission and drug treatment. The
Defendant submits his monthly reports in a timely manner and all drug tests have returned

negative for drug use.

Recommendation
In view of the allegations that the Defendant failed to comply with the terms and

conditions of his supervised release imposed by the trial court, which are acknowledged by the
Defendant, the undersigned finds by a preponderance of the evidence that Mr. Workman is in
violation of the terms and conditions of his supervision. lt is the undersigned’s recommendation
that in light of Mr. Workman’s supervision compliance up to July 20l2, the sentence imposed by
the Superior Court provides an appropriate sanction for the charges on which he was convicted
in Superior Court. The undersigned further concurs with the recommendations of the Probation

Office and the Government.

Dated: April 2, 2013

 

UNITED STATESW'ST TE JUDGE

The Probation Office, the Government, and the Magistrate Judge having recommended that the
Defendant’s supervised release be extended by three months and that the appropriate sanctions
for the violation which is conceded by the Defendant are the imposition of 150 hours of
community service and anger management therapy and no objection thereto by the Defendant, IT
IS ORDERED that the recommendation of the Magistrate Judge is accepted and approved.

Dated: Hlf.§ ! ig C>

HONORABLE PAUL L. RIEDl\/IAN
U.S. DISTRICT COURT JUDGE